Exhibit 10.2

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as
of February 6, 2017, is by and among Wengen Alberta, Limited Partnership, an
Alberta limited partnership (the “Partnership”), Wengen Investments Limited, a
Cayman Islands limited company and the general partner of the Partnership
(“WIL”), Laureate Education, Inc., a public benefit corporation organized under
the laws of Delaware (the “Corporation” or “Laureate”) and each of the parties
hereto.  The Partnership and any other Person who becomes a party hereto
pursuant to Section 11(c) and are referred to individually as a “Shareholder”
and collectively as the “Shareholders”.

 

WHEREAS, WIL and certain Shareholders are parties to that certain Eighth Amended
and Restated Limited Partnership Agreement, dated as of the date hereof, as the
same may hereafter be amended from time to time (the “Partnership Agreement”);
and

 

WHEREAS, the Corporation, the Partnership, WIL and certain Shareholders are
parties to that certain Amended and Restated Securityholders Agreement, dated as
of the date hereof, as the same may hereafter be amended from time to time (the
“Securityholders Agreement”);

 

WHEREAS, in connection with the Corporation choosing to effect an Initial Public
Offering, the parties have agreed to amend and restate the original Registration
Rights Agreement dated as of July 11, 2007.

 

NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

Section 1.                                           Definitions.  As used in
this Agreement, the following terms shall have the following meanings, and terms
used herein but not otherwise defined herein shall have the meanings assigned to
them in the Securityholders Agreement:

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Carry Investor” shall mean each of the Carry Investors listed in Exhibit B.

 

“Carry Vehicle” shall mean each of the Carry Vehicles listed in Exhibit B.

 

“Common Stock” shall mean all shares hereafter authorized of any class of common
stock of the Corporation which has the right (subject always to the rights of
any class or series of preferred stock of the Corporation) to participate in the
distribution of the assets and earnings of the Corporation without limit as to
per share amount, including any shares of capital stock into which Common Stock
may be converted (as a result of recapitalization, share exchange or similar
event) or are issued with respect to Common Stock, including, without
limitation, with respect to any stock split or stock dividend, or a successor
security.

 

--------------------------------------------------------------------------------


 

“Corporation” shall have the meaning set forth in the preamble.

 

“Coordination Committee” shall have the meaning set forth in the Securityholders
Agreement.

 

“Demand Notice” shall have the meaning set forth in Section 3(a) hereof.

 

“Demand Party” shall mean (i) any holder of Registrable Securities that either
individually or in aggregate with all other holders with whom it is acting
together to demand registration owns at least 10% of the total number of
Registrable Securities then outstanding or (ii) any holder of Registrable
Securities that either individually or in the aggregate with all other holders
with whom it is acting together to demand registration reasonably expects to
receive (without regard to any underwriting discount or commission) proceeds in
excess of $100 million.

 

“Demand Registration” shall have the meaning set forth in Section 3(a) hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute thereto and the rules and regulations of the SEC
promulgated thereunder.

 

“Indemnified Party” shall have the meaning set forth in Section 8(c) hereof.

 

“Indemnifying Party” shall have the meaning set forth in Section 8(c) hereof.

 

“Initial Public Offering” means the initial firm commitment underwritten
offering of Common Stock to the public pursuant to an effective registration
statement under the Securities Act.

 

“Laureate” shall have the meaning set forth in the preamble.

 

“Laureate Certificate of Designations” means that certain Certificate of
Designations of Convertible Preferred Stock, Series A of Laureate, dated as of
the Closing Date (as defined in the Preferred Stock Subscription Agreement).

 

“LEI 2013 Stockholders Agreement” means that certain Investors Stockholders
Agreement, dated as of January 16, 2013 by and among Laureate, the IFC Entities
(as defined therein) and the other parties thereto.

 

“Losses” shall have the meaning set forth in Section 8(a) hereof.

 

“Notice” shall have the meaning set forth in Section 3(a).

 

“Partnership” shall have the meaning set forth in the Preamble.

 

“Partnership Agreement” shall have the meaning set forth in the recitals.

 

“Person” shall mean an individual, a partnership, a joint venture, a
corporation, an association, a joint stock company, a limited liability company,
a trust, an unincorporated

 

2

--------------------------------------------------------------------------------


 

organization or a government or any department or agency or political
subdivision thereof, or any group consisting of one or more of the foregoing.

 

“Piggyback Notice” shall have the meaning set forth in Section 4(a) hereof.

 

“Piggyback Registration” shall have the meaning set forth in
Section 4(a) hereof.

 

“Preferred Investor Registration Rights Agreement” means that certain
Registration Rights Agreement, entered into as of December 20, 2016, by and
among Laureate, the Partnership, the Preferred Investors and the other parties
thereto.

 

“Preferred Investors” means all investors party to the Preferred Stockholders
Agreement, including any Persons who become a party to the Preferred
Stockholders Agreement as an investor pursuant to the terms and conditions
thereof.

 

“Preferred Stock Subscription Agreement” means that certain Subscription
Agreement, entered into as of December 4, 2016 regarding Series A Preferred
Stock of the Corporation by and among Laureate and the other investors party
thereto.

 

“Preferred Stockholders Agreement” means that certain Stockholders Agreement of
Laureate, entered into as of December 20, 2016 by and among Laureate, the
Partnership and the other parties thereto.

 

“Proceeding” shall mean an action, claim, suit, arbitration or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.

 

“Public Offering” shall mean the sale of Common Stock to the public pursuant to
an effective Registration Statement (other than Form S-4 or Form S-8 or any
similar or successor form) filed under the Securities Act or any comparable law
or regulatory scheme of any foreign jurisdiction.

 

“Registrable Securities” shall mean any shares of Common Stock currently held
(or in the case of Carry Investors, indirectly held) or hereafter acquired by
the Shareholders, and any other securities issued or issuable with respect to
such shares by way of share split, share dividend, recapitalization, exchange or
similar event or otherwise.  As to any particular Registrable Securities, once
issued such securities shall cease to be Registrable Securities when (i) they
are sold pursuant to an effective Registration Statement under the Securities
Act, (ii) they are sold pursuant to Rule 144 (or any similar provision then in
force under the Securities Act),

 

3

--------------------------------------------------------------------------------


 

(iii) they shall have ceased to be outstanding, or (iv) they have been sold in a
private transaction in which the transferor’s rights under this Agreement are
not assigned to the transferee of the securities.  No Registrable Securities may
be registered under more than one Registration Statement at any one time.

 

“Registration Statement” shall mean any registration statement of the
Corporation under the Securities Act which covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

 

“Rule 144” shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

“SEC” shall mean the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

 

“Securityholders Agreement” shall have the meaning set forth in the recitals.

 

“Shareholders” shall have the meaning set forth in the Preamble.

 

“Shelf Underwritten Offering” shall have the meaning set forth in
Section 4(c) hereof.

 

“Take-Down Notice” shall have the meaning set forth in Section 4(c) hereof.

 

“underwritten registration or underwritten offering” shall mean a registration
in which securities of the Corporation are sold to an underwriter for reoffering
to the public.

 

“WIL” shall have the meaning set forth in the Preamble.

 

Section 2.                                           Holders of Registrable
Securities.  A Person is deemed, and shall only be deemed, to be a “holder of
Registrable Securities” if such Person owns Registrable Securities (except that,
if a Carry Vehicle is the record holder of Registrable Securities, each Carry
Investor will be deemed to own such Registrable Securities beneficially owned by
it as a result of its investment in a Carry Vehicle and the respective Carry
Vehicle will be deemed not to own such Registrable Securities) or has a right to
acquire such Registrable Securities and such Person is a Shareholder.  Subject
to Sections 8(b) and 10(b) hereof, the Corporation shall be entitled to rely
exclusively on information provided by the applicable Carry Vehicle in
determining the number of Registrable Securities beneficially owned by each
Carry Investor and such information shall be determinative of all rights of such
Carry Investor hereunder.

 

4

--------------------------------------------------------------------------------


 

Section 3.                                           Demand Registrations.

 

(a)                                 Requests for Registration.  (i) Subject to
the following paragraphs of this Section 3(a), on or after the 180th day
following the Initial Public Offering, a Demand Party shall have the right, by
delivering a written notice to the Corporation, to require the Corporation to
register, directly or indirectly, and pursuant to the terms of this Agreement,
under and in accordance with the provisions of the Securities Act, the number of
Registrable Securities requested to be so registered pursuant to the terms of
this Agreement (any such written notice, a “Demand Notice” and any such
registration, a “Demand Registration”); provided, however, that a Demand Notice
may only be made prior to the expiration of the Coordination Committee if
previously approved in writing by the Coordination Committee; provided, further
that, the Corporation shall not be obligated to file a Registration Statement
relating to any registration request under this Section 3(a) within a period of
180 days after the effective date of any other Registration Statement relating
to any registration request under this Section 3(a) (except if the underwriters
shall require a longer period, but in any event no more than 270 days). 
Following receipt of a Demand Notice for a Demand Registration in accordance
with this Section 3(a), the Corporation shall use its reasonable best efforts to
file a Registration Statement as promptly as practicable and shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective under the Securities Act as promptly as practicable after the filing
thereof.

 

(ii)                                  No Demand Registration shall be deemed to
have occurred for purposes of this Section 3 if the Registration Statement
relating thereto (x) does not become effective, (y) is not maintained effective
for the period required pursuant to this Section 3, or (z) the offering of the
Registrable Securities pursuant to such Registration Statement is subject to a
stop order, injunction, or similar order or requirement of the SEC during such
period, in which case, such requesting holder of Registrable Securities shall be
entitled to an additional Demand Registration in lieu thereof.

 

(iii)                               Within 10 days after receipt by the
Corporation of a Demand Notice in accordance with this Section 3(a), the
Corporation shall give written notice (the “Notice”) of such Demand Notice to
all other holders of Registrable Securities and shall, subject to the provisions
of Section 3(b) hereof, include in such registration all Registrable Securities
with respect to which the Corporation received written requests for inclusion
therein within 15 days after such Notice is given by the Corporation to such
holders.

 

(iv)                              All requests made pursuant to this Section 3
will specify the number of Registrable Securities to be registered and the
intended methods of disposition thereof.

 

(v)                                 The Corporation shall be required to
maintain the effectiveness of the Registration Statement with respect to any
Demand Registration for a period of at least 180 days after the effective date
thereof or such shorter period during which all Registrable Securities included
in such Registration Statement have actually been sold; provided, however, that
such period shall be extended for a period of time equal to the period the
holders of Registrable Securities are required to refrain from selling any
securities included in such Registration Statement at the request of the
Corporation or an underwriter of the Corporation pursuant to the provisions of
this Agreement.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Priority on Demand Registration.  If any of
the Registrable Securities registered pursuant to a Demand Registration are to
be sold in a firm commitment underwritten offering, and the managing underwriter
or underwriters advise the holders of such securities in writing that in its
view the total number or dollar amount of Registrable Securities proposed to be
sold in such offering is such as to adversely affect the success of such
offering (including, without limitation, securities proposed to be included by
other holders of securities entitled to include securities in such Registration
Statement pursuant to incidental or piggyback registration rights), then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities that in the opinion of such managing
underwriter can be sold without adversely affecting such offering, and such
number of Registrable Securities shall be allocated as follows, unless the
underwriter requires a different allocation:

 

(i)                                     first, pro rata among the holders of
Registrable Securities on the basis of the percentage of the Registrable
Securities requested to be included in such Registration Statement by such
holders; and

 

(ii)                                  second, the securities for which inclusion
in such Demand Registration, as the case may be, was requested by the
Corporation.

 

For purposes of any underwriter cutback, all Registrable Securities held by any
Shareholder shall also include any Registrable Securities held by the partners,
retired partners, members, retired members, shareholders or affiliates of such
holder, or the estates and family members of any such holder or such partners
and retired partners, any trusts for the benefit of any of the foregoing Persons
and, at the election of such holder or such partners, retired partners, trust or
affiliates, any charitable organization, in each case to which any of the
foregoing shall have been distributed, transferred or contributed Common Stock
prior to the execution of the underwriting agreement in connection with such
underwritten offering; provided that such distribution, transfer or contribution
occurred not more than 90 days prior to such execution, and such holder and
other Persons shall be deemed to be a single selling holder, and any pro rata
reduction (unless the managing underwriter requires a different allocation) with
respect to such selling holder shall be based upon the aggregate amount of
Common Stock owned by all entities and individuals included in such selling
holder, as defined in this sentence.  No securities excluded from the
underwriting by reason of the underwriter’s marketing limitation shall be
included in such registration.

 

(c)                                  Postponement of Demand Registration.  The
Corporation shall be entitled to postpone (but not more than once in any
12-month period), for a reasonable period of time not in excess of 60 days, the
filing of a Registration Statement if the Corporation delivers to the holders
requesting registration a certificate signed by both the president and chief
financial officer of the Corporation certifying that, in the good faith judgment
of the board of directors of the Corporation, such registration and offering
would reasonably be expected to materially adversely affect or materially
interfere with any bona fide material financing of the Corporation or any
material transaction under consideration by the Corporation or would require
disclosure of information that has not been disclosed to the public, the
premature disclosure of which would materially adversely affect the
Corporation.  Such certificate shall contain a statement of the reasons for such
postponement and an approximation of the anticipated delay.  The holders

 

6

--------------------------------------------------------------------------------


 

receiving such certificate shall keep the information contained in such
certificate confidential subject to the same terms set forth in Section 6(p). 
If the Corporation shall so postpone the filing of a Registration Statement, the
Demand Party requesting such registration shall have the right to withdraw the
request for registration by giving written notice to the Corporation within 20
days of the anticipated termination date of the postponement period, as provided
in the certificate delivered to the holders, in which event no Demand
Registration shall be deemed to have been made for purposes of Section 3(e).

 

(d)                                 Cancellation of a Demand Registration. 
Holders of a majority of the Registrable Securities which are to be registered
in a particular offering pursuant to this Section 3, shall have the right to
notify the Corporation that they have determined that the Registration Statement
be abandoned or withdrawn, in which event the Corporation shall abandon or
withdraw such Registration Statement.  In the event of such a withdrawal prior
to the filing of a Registration Statement, no Demand Registration shall be
deemed to have been made for purposes of Section 3(e).  In the event of such a
withdrawal following the filing of such a Registration Statement, a Demand
Registration shall be deemed to have been made for purposes of
Section 3(e) unless otherwise agreed by the Corporation (acting through the
Coordination Committee, if then in existence).

 

(e)                                  Number of Demand Registrations.  In
connection with the provisions of this Section 3, the Demand Parties shall be
limited to a number equal to ten Demand Registrations in the aggregate
(including shelf demand registrations if the Corporation is eligible).

 

(f)                                   Registration Statement Form.  If any
registration requested pursuant to this Section 3 which is proposed by the
Corporation to be effected by the filing of a Registration Statement on Form S-3
(or any successor or similar short-form registration statement) shall be in
connection with an underwritten Public Offering, and if the managing underwriter
shall advise the Corporation in writing that, in its opinion, the use of another
form of Registration Statement is of material importance to the success of such
proposed offering or is otherwise required by applicable law, then such
registration shall be effected on such other form.

 

Section 4.                                           Piggyback Registration.

 

(a)                                 Right to Piggyback.  (i) Except with respect
to a Demand Registration, the procedures for which are addressed in Section 3,
if the Corporation proposes to file a registration statement under the
Securities Act with respect to an offering of Common Stock whether or not for
sale of its own account (other than a registration statement (x) on Form S-4,
Form S-8 or any successor forms thereto or (y) filed solely in connection with
an exchange offer or any employee benefit or dividend reinvestment plan), then,
each such time after the Initial Public Offering, the Corporation shall give
prompt written notice of such proposed filing at least twenty (20) days before
the anticipated filing date (the “Piggyback Notice”) to all of the holders of
Registrable Securities.  The Piggyback Notice shall offer all such holders the
opportunity to include (or cause to be included) in such Registration Statement
the number of Registrable Securities as each such holder may request (a
“Piggyback Registration”).  Subject to Section 4(b) hereof, the Corporation
shall include in each such Piggyback Registration all Registrable Securities
with respect to which the Corporation has received written requests for

 

7

--------------------------------------------------------------------------------


 

inclusion therein within fifteen (15) days after notice has been given to the
applicable holder.  The eligible holders of Registrable Securities shall be
permitted to withdraw all or part of the Registrable Securities from a Piggyback
Registration at any time at least two business days prior to the effective date
of such Piggyback Registration.  The Corporation shall not be required to
maintain the effectiveness of the Registration Statement for a Piggyback
Registration beyond the earlier to occur of (A) 180 days after the effective
date thereof and (B) consummation of the distribution by the holders of the
Registrable Securities included in such Registration Statement.

 

(ii)                                  Notwithstanding anything to the contrary
in this Agreement, unless otherwise consented to by the Coordination Committee,
for an Initial Public Offering the Corporation shall not be required to deliver
any Piggyback Notice nor include in such registration any Registrable
Securities; provided, however, if any holder of Registrable Securities is
selling (or causing to be sold) shares of Common Stock beneficially owned by
them in any such Initial Public Offering on a secondary basis, the Corporation
shall be required to provide a Piggyback Notice to all holders of Registrable
Securities, who shall have the right to participate in such offering on a pro
rata basis consistent with the terms of this Section 4.

 

(b)                                 Priority on Piggyback Registrations.  The
Corporation shall use reasonable efforts to cause the managing underwriter or
underwriters of a proposed underwritten offering to permit holders of
Registrable Securities who have submitted a Piggyback Notice in connection with
such offering to include in such offering all Registrable Securities included in
each holder’s Piggyback Notice on the same terms and conditions as any other
shares of capital stock, if any, of the Corporation included in the offering.
Notwithstanding the foregoing, if the managing underwriter or underwriters of
such underwritten offering have informed the Corporation in writing that it is
their good faith opinion that the total amount of securities that such holders,
the Corporation and any other Persons having rights to participate in such
registration, intend to include in such offering is such as to adversely affect
the success of such offering, then the amount of securities to be offered
(i) for the account of holders of Registrable Securities (other than the
Corporation) and (ii) for the account of all such other Persons (other than the
Corporation) shall be reduced to the extent necessary to reduce the total amount
of securities to be included in such offering to the amount recommended by such
managing underwriter or underwriters by first reducing, or eliminating if
necessary, all securities of the Corporation requested to be included by such
other Persons (other than the Corporation and holders of Registrable Securities)
and then, if necessary, reducing the securities requested to be included by the
holders of Registrable Securities requesting such registration pro rata among
such holders on the basis of the percentage of the Registrable Securities
requested to be included in such Registration Statement by such holders.

 

(c)                                  Shelf-Take Downs.  At any time that a shelf
Registration Statement covering Registrable Securities pursuant to Section 3 or
Section 4 is effective, if any holder or group of holders of Registrable
Securities delivers a notice to the Corporation (a “Take-Down Notice”) stating
that it intends to effect an underwritten offering on the shelf Registration
Statement of (x) Registrable Securities which would, in the aggregate,
reasonably be expected to generate (without regard to any underwriting discount
or commission) proceeds of $50 million or greater, or (y) all of the Registrable
Securities then issued and outstanding (a “Shelf Underwritten Offering”), then,
provided that the Coordination Committee approves of such Shelf Underwritten
Offering, the Corporation shall amend or supplement the shelf

 

8

--------------------------------------------------------------------------------


 

Registration Statement as may be necessary in order to enable such Registrable
Securities to be distributed pursuant to the Shelf Underwritten Offering (taking
into account the inclusion of Registrable Securities by any other holders
pursuant to this Section 4(c)).  In connection with any Shelf Underwritten
Offering:

 

(i)                                     such proposing holder(s) shall also
deliver the Take-Down Notice to all other holders included on such shelf
Registration Statement and permit each holder to include its Registrable
Securities included on the shelf Registration Statement in the Shelf
Underwritten Offering if such holder notifies the proposing holders and the
Corporation within five business days after delivery of the Take-Down Notice to
such holder; and

 

(ii)                                  in the event that the underwriter
determines that marketing factors (including an adverse effect on the per share
offering price) require a limitation on the number of shares which would
otherwise be included in such take down, the underwriter may limit the number of
shares which would otherwise be included in such take-down offering in the same
manner as described in Section 3(b) with respect to a limitation of shares to be
included in a registration.

 

Section 5.                                           Restrictions on Public Sale
by Holders of Registrable Securities.

 

(a)                                 Each Shareholder agrees, in connection with
the Initial Public Offering, and each holder of Registrable Securities and each
Carry Vehicle agrees, in connection with any underwritten offering made pursuant
to a Registration Statement filed pursuant to Section 3 or Section 4 hereof
(whether or not such holder elected to include Registrable Securities in such
Registration Statement), if requested (pursuant to a written notice) by the
managing underwriter or underwriters in an underwritten offering, not to effect
any public sale or distribution of any of the Corporation’s securities (except
as part of such underwritten offering), including a sale pursuant to Rule 144 or
any swap or other economic arrangement that transfers to another any of the
economic consequences of owning the Common Stock, or to give any Demand Notice
during the period commencing on the date of the request (which shall be no
earlier than 14 days prior to the expected “pricing” of such offering) and
continuing for not more than 180 days (with respect to the Initial Public
Offering) or 90 days after the date of the Prospectus (or Prospectus supplement
if the offering is made pursuant to a “shelf” registration), pursuant to which
such public offering shall be made, plus an extension period, which shall be no
longer than 17 days, as may be proposed by the managing underwriter to address
NASD regulations regarding the publishing of research, or such lesser period as
is required by the managing underwriter.  The Coordination Committee shall be
responsible for negotiating all “lock-up” agreements with the underwriters and,
in addition to the foregoing provisions of this Section 5, the Shareholders and
holders of Registrable Securities agree to execute the form so negotiated;
provided that each Shareholder (in connection with the Initial Public Offering)
and each holder of Registrable Securities shall execute a substantially
identical form of agreement and provided, further, that no material waiver or
early termination shall be granted under such agreements to one Shareholder
unless such waiver or early termination is offered to all Shareholders on the
same terms.

 

9

--------------------------------------------------------------------------------


 

(b)                                 If any registration pursuant to Section 3 of
this Agreement shall be in connection with any underwritten Public Offering, the
Corporation will not effect any public sale or distribution of any common equity
(or securities convertible into or exchangeable or exercisable for common
equity) (other than a registration statement (i) on Form S-4, Form S-8 or any
successor forms thereto or (ii) filed solely in connection with an exchange
offer or any employee benefit or dividend reinvestment plan) for its own
account, within 90 days (or such shorter periods as the managing underwriters
may agree to with the Coordination Committee) after the effective date of such
registration.

 

Section 6.                                           Registration Procedures. 
If and whenever the Corporation is required to use its reasonable best efforts
to effect the registration of any Registrable Securities under the Securities
Act as provided in Section 3 and Section 4 hereof, the Corporation shall effect
such registration to permit the sale of such Registrable Securities in
accordance with the intended method or methods of disposition thereof, and
pursuant thereto the Corporation shall cooperate in the sale of the securities
and shall, as expeditiously as possible:

 

(a)                                 prepare and file with the SEC a Registration
Statement or Registration Statements on such form as shall be available for the
sale of the Registrable Securities by the holders thereof or by the Corporation
in accordance with the intended method or methods of distribution thereof, and
use its reasonable best efforts to cause such Registration Statement to become
effective and to remain effective as provided herein; provided, however, that, a
reasonable period of time before filing a Registration Statement or Prospectus
or any amendments or supplements thereto (including documents that would be
incorporated or deemed to be incorporated therein by reference), the Corporation
shall furnish or otherwise make available to the holders of the Registrable
Securities covered by such Registration Statement, their counsel and the
managing underwriters, if any, copies of all such documents proposed to be
filed, which documents will be subject to the reasonable review and comment of
such counsel, and such other documents reasonably requested by such counsel,
including any comment letter from the SEC, and, if requested by such counsel,
provide such counsel reasonable opportunity to participate in the preparation of
such Registration Statement and each Prospectus included therein and such other
opportunities to conduct a reasonable investigation within the meaning of the
Securities Act, including reasonable access to the Corporation’s books and
records, officers, accountants and other advisors.  The Corporation shall not
file any such Registration Statement or Prospectus or any amendments or
supplements thereto (including such documents that, upon filing, would be
incorporated or deemed to be incorporated by reference therein) (i) with respect
to a Demand Registration to which the holders of a majority of the Registrable
Securities covered by such Registration Statement, their counsel, or the
managing underwriters, if any, shall reasonably object, in writing, on a timely
basis, unless, in the opinion of the Corporation, such filing is necessary to
comply with applicable law, or (ii) if any holder of Registrable Securities
covered by such Registration Statement reasonably objects, in writing, on a
timely basis, to the information pertaining to such holder (other than any
information provided by such holder) set forth in such Registration Statement or
Prospectus.

 

(b)                                 prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement continuously effective during
the period provided herein and comply in all material respects with the
provisions of the Securities Act with respect to the disposition of all
securities

 

10

--------------------------------------------------------------------------------


 

covered by such Registration Statement; and cause the related Prospectus to be
supplemented by any Prospectus supplement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of the
securities covered by such Registration Statement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act;

 

(c)                                  notify each selling holder of Registrable
Securities, its counsel and the managing underwriters, if any, promptly, and (if
requested by any such Person) confirm such notice in writing, (i) when a
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of any request by the SEC or
any other federal or state governmental authority for amendments or supplements
to a Registration Statement or related Prospectus or for additional information,
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of a Registration Statement or the initiation of any proceedings for that
purpose, (iv) if at any time the Corporation has reason to believe that the
representations and warranties of the Corporation contained in any agreement
(including any underwriting agreement) contemplated by Section 6(o) below cease
to be true and correct, (v) of the receipt by the Corporation of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose, and (vi) if the Corporation has knowledge of the happening of any event
that makes any statement made in such Registration Statement or related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in such Registration Statement, Prospectus or documents so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, not misleading, and that in the
case of the Prospectus, it will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading (which notice shall notify the selling holders only of the
occurrence of such an event and shall provide no additional information
regarding such event to the extent such information would constitute material
non-public information);

 

(d)                                 use its reasonable best efforts to obtain
the withdrawal of any order suspending the effectiveness of a Registration
Statement, or the lifting of any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction at the earliest date reasonably practical;

 

(e)                                  if requested by the managing underwriters,
if any, or the Coordination Committee, promptly include in a Prospectus
supplement or post-effective amendment such information as the managing
underwriters, if any, and the Coordination Committee may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such Prospectus supplement or such post-effective
amendment as soon as practicable after the Corporation has received such
request; provided, however, that the Corporation shall not be required to take
any actions under this Section 6(e) that are not, in the opinion of counsel for
the Corporation, in compliance with applicable law;

 

11

--------------------------------------------------------------------------------


 

(f)                                   furnish or make available to each selling
holder of Registrable Securities, its counsel and each managing underwriter, if
any, without charge, at least one conformed copy of the Registration Statement,
the Prospectus and Prospectus supplements, if applicable, and each
post-effective amendment thereto, including financial statements (but excluding
schedules, all documents incorporated or deemed to be incorporated therein by
reference, and all exhibits, unless requested in writing by such holder, counsel
or underwriter);

 

(g)                                  deliver to each selling holder of
Registrable Securities, its counsel, and the underwriters, if any, without
charge, as many copies of the Prospectus or Prospectuses (including each form of
Prospectus) and each amendment or supplement thereto as such Persons may
reasonably request from time to time in connection with the distribution of the
Registrable Securities; and the Corporation, subject to the last paragraph of
this Section 6, hereby consents to the use of such Prospectus and each amendment
or supplement thereto by each of the selling holders of Registrable Securities
and the underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any such amendment or
supplement thereto;

 

(h)                                 prior to any public offering of Registrable
Securities, use its reasonable best efforts to register or qualify or cooperate
with the selling holders of Registrable Securities, the underwriters, if any,
and their respective counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or “Blue Sky”
laws of such jurisdictions within the United States as any seller or underwriter
reasonably requests in writing and to keep each such registration or
qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective and to take any other
action that may be necessary or advisable to enable such holders of Registrable
Securities to consummate the disposition of such Registrable Securities in such
jurisdiction; provided, however, that the Corporation will not be required to
(i) qualify generally to do business in any jurisdiction where it is not then so
qualified or (ii) take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

 

(i)                                     cooperate with the selling holders of
Registrable Securities and the managing underwriters, if any, to facilitate the
timely preparation and delivery of certificates (not bearing any legends)
representing Registrable Securities to be sold after receiving written
representations from each holder of such Registrable Securities that the
Registrable Securities represented by the certificates so delivered by such
holder will be transferred in accordance with the Registration Statement, and
enable such Registrable Securities to be in such denominations and registered in
such names as the managing underwriters, if any, or holders may request at least
two (2) business days prior to any sale of Registrable Securities in a firm
commitment public offering, but in any other such sale, within ten (10) business
days prior to having to issue the securities;

 

(j)                                    use its reasonable best efforts to cause
the Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental agencies or authorities
within the United States, except as may be required solely as a consequence of
the nature of such selling holder’s business, in which case the Corporation will
cooperate in all reasonable respects with the filing of such Registration
Statement and the

 

12

--------------------------------------------------------------------------------


 

granting of such approvals, as may be necessary to enable the seller or sellers
thereof or the underwriters, if any, to consummate the disposition of such
Registrable Securities;

 

(k)                                 upon the occurrence of, and its knowledge
of, any event contemplated by Section 6(c)(iii), 6(c)(iv) or 6(c)(vi) above,
prepare a supplement or post-effective amendment to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, or file any other required document so
that, as thereafter delivered to the purchasers of the Registrable Securities
being sold thereunder, such Prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

 

(l)                                     prior to the effective date of the
Registration Statement relating to the Registrable Securities, provide a CUSIP
number for the Registrable Securities;

 

(m)                             provide and cause to be maintained a transfer
agent and registrar for all Registrable Securities covered by such Registration
Statement from and after a date not later than the effective date of such
Registration Statement;

 

(n)                                 use its reasonable best efforts to cause all
shares of Registrable Securities covered by such Registration Statement to be
listed on a national securities exchange if shares of the particular class of
Registrable Securities are at that time listed on such exchange, as the case may
be, prior to the effectiveness of such Registration Statement (or, if such
Registration is an Initial Public Offering, use its best efforts to cause such
Registrable Securities to be so listed within ten (10) business days following
the effectiveness of such Registration Statement);

 

(o)                                 Enter into such agreements (including an
underwriting agreement in form, scope and substance as is customary in
underwritten offerings) and take all such other actions reasonably requested by
the holders of a majority of the Registrable Securities being sold in connection
therewith (including those reasonably requested by the managing underwriters, if
any) to expedite or facilitate the disposition of such Registrable Securities,
and in such connection, whether or not an underwriting agreement is entered into
and whether or not the registration is an underwritten registration, (i) make
such representations and warranties to the holders of such Registrable
Securities and the underwriters, if any, with respect to the business of the
Corporation and its subsidiaries, and the Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
issuers to underwriters in underwritten offerings, and, if true, confirm the
same if and when requested, (ii) use its reasonable best efforts to furnish to
the selling holders of such Registrable Securities opinions of counsel to the
Corporation and updates thereof (which counsel and opinions (in form, scope and
substance) shall be reasonably satisfactory to the managing underwriters, if
any, and counsels to the selling holders of the Registrable Securities),
addressed to each selling holder of Registrable Securities and each of the
underwriters, if any, covering the matters customarily covered in opinions
requested in underwritten offerings and such other matters as may be reasonably
requested by such counsel and underwriters, (iii) use its reasonable best
efforts to obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of the Corporation (and, if

 

13

--------------------------------------------------------------------------------


 

necessary, any other independent certified public accountants of any subsidiary
of the Corporation or of any business acquired by the Corporation for which
financial statements and financial data are, or are required to be, included in
the Registration Statement) who have certified the financial statements included
in such Registration Statement, addressed to each selling holder of Registrable
Securities (unless such accountants shall be prohibited from so addressing such
letters by applicable standards of the accounting profession) and each of the
underwriters, if any, such letters to be in customary form and covering matters
of the type customarily covered in “cold comfort” letters in connection with
underwritten offerings, (iv) if an underwriting agreement is entered into, the
same shall contain indemnification provisions and procedures substantially to
the effect set forth in Section 8 hereof with respect to all parties to be
indemnified pursuant to said Section and (v) deliver such documents and
certificates as may be reasonably requested by the holders of a majority of the
Registrable Securities being sold pursuant to such Registration Statement, their
counsel and the managing underwriters, if any, to evidence the continued
validity of the representations and warranties made pursuant to
Section 6(o)(i) above and to evidence compliance with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Corporation.  The above shall be done at each closing under such underwriting or
similar agreement, or as and to the extent required thereunder;

 

(p)                                 make available for inspection by a
representative of the selling holders of Registrable Securities, any underwriter
participating in any such disposition of Registrable Securities, if any, and any
attorneys or accountants retained by such selling holders or underwriter, at the
offices where normally kept, during reasonable business hours, all financial and
other records, pertinent corporate documents and properties of the Corporation
and its subsidiaries, and cause the officers, directors and employees of the
Corporation and its subsidiaries to supply all information in each case
reasonably requested by any such representative, underwriter, attorney or
accountant in connection with such Registration Statement; provided, however,
that any information that is not generally publicly available at the time of
delivery of such information shall be kept confidential by such Persons unless
(i) disclosure of such information is required by court or administrative order,
(ii) disclosure of such information, in the opinion of counsel to such Person,
is required by law or applicable legal process, or (iii) such information
becomes generally available to the public other than as a result of a disclosure
or failure to safeguard by such Person.  In the case of a proposed disclosure
pursuant to (i) or (ii) above, such Person shall be required to give the
Corporation written notice of the proposed disclosure prior to such disclosure
and, if requested by the Corporation, assist the Corporation in seeking to
prevent or limit the proposed disclosure.  Without limiting the foregoing, no
such information shall be used by such Person as the basis for any market
transactions in securities of the Corporation or its subsidiaries in violation
of law;

 

(q)                                 cause its officers to use their reasonable
best efforts to support the marketing of the Registrable Securities covered by
the Registration Statement (including, without limitation, participation in
“road shows”) taking into account the Corporation’s business needs; and

 

(r)                                    cooperate with each seller of Registrable
Securities and each underwriter or agent participating in the disposition of
such Registrable Securities and their respective counsel in connection with any
filings required to be made with the NASD.

 

14

--------------------------------------------------------------------------------


 

The Corporation may require each holder of Registrable Securities as to which
any registration is being effected to furnish to the Corporation in writing such
information required in connection with such registration regarding such seller
and the distribution of such Registrable Securities as the Corporation may, from
time to time, reasonably request in writing and the Corporation may exclude from
such registration the Registrable Securities of any holder who unreasonably
fails to furnish such information within a reasonable time after receiving such
request.

 

Each holder of Registrable Securities agrees if such holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
notice from the Corporation of the happening of any event of the kind described
in Section 6(c)(iii), 6(c)(iv), 6(c)(v) or 6(c)(vi)  hereof, such holder will
forthwith discontinue disposition of such Registrable Securities covered by such
Registration Statement or Prospectus until such holder’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 6(k) hereof,
or until it is advised in writing by the Corporation that the use of the
applicable Prospectus may be resumed, and has received copies of any additional
or supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that the time periods under
Section 3 with respect to the length of time that the effectiveness of a
Registration Statement must be maintained shall automatically be extended by the
amount of time the holder is required to discontinue disposition of such
securities.

 

Section 7.                                           Registration Expenses.

 

(a)                                 All reasonable fees and expenses incident to
the performance of or compliance with this Agreement by the Corporation
(including, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the National Association of Securities Dealers, Inc. and (B) of
compliance with securities or Blue Sky laws, including, without limitation, any
fees and disbursements of counsel for the underwriters in connection with Blue
Sky qualifications of the Registrable Securities pursuant to Section 6(h)),
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company and of printing Prospectuses if the printing of
Prospectuses is requested by the managing underwriters, if any, or by the
holders of a majority of the Registrable Securities included in any Registration
Statement), (iii) messenger, telephone and delivery expenses of the Corporation,
(iv) fees and disbursements of counsel for the Corporation, (v) expenses of the
Corporation incurred in connection with any road show, (vi) fees and
disbursements of all independent certified public accountants referred to in
Section 6(o)(iii) hereof (including, without limitation, the expenses of any
“cold comfort” letters required by this Agreement) and any other Persons,
including special experts retained by the Corporation, and (vii) fees and
disbursements of (x) one counsel for the holders of Registrable Securities whose
shares are included in a Registration Statement, which counsel shall be selected
by the holders of a majority of the Registrable Securities included in such
Registration Statement and (y) counsel for each holder of Registrable
Securities, in the case of this clause (y) solely with respect to the
preparation and review of any required legal opinions, powers of attorney and
custody agreements) shall be borne by the Corporation whether or not any
Registration Statement is filed or becomes effective.  In addition, the
Corporation shall pay its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or

 

15

--------------------------------------------------------------------------------


 

accounting duties), the expense of any annual audit, the fees and expenses
incurred in connection with the listing of the securities to be registered on
any securities exchange on which similar securities issued by the Corporation
are then listed and rating agency fees and the fees and expenses of any Person,
including special experts, retained by the Corporation.

 

(b)                                 The Corporation shall not be required to pay
(i) fees and disbursements of any counsel retained by any holder of Registrable
Securities or by any underwriter (except as set forth in clauses 7(a)(i)(B) and
7(a)(vii)), (ii) any underwriter’s fees (including discounts, commissions or
fees of underwriters, selling brokers, dealer managers or similar securities
industry professionals) relating to the distribution of the Registrable
Securities (other than with respect to Registrable Securities sold by the
Corporation), or (iii) any other expenses of the holders of Registrable
Securities not specifically required to be paid by the Corporation pursuant to
the first paragraph of this Section 7.

 

Section 8.                                           Indemnification.

 

(a)                                 Indemnification by the Corporation.  The
Corporation shall, without limitation as to time, indemnify and hold harmless,
to the fullest extent permitted by law, each holder of Registrable Securities
(including, for the avoidance of doubt, any Carry Investor who indirectly holds
Registrable Securities) whose Registrable Securities are covered by a
Registration Statement or Prospectus, the officers, directors, partners,
members, managers, shareholders, accountants, attorneys, agents and employees of
each of them, each Person who controls each such holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, managers, shareholders, accountants,
attorneys, agents and employees of each such controlling Person, each
underwriter, if any, and each Person who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) such
underwriter, from and against any and all losses, claims, damages, liabilities,
costs (including, without limitation, costs of preparation and reasonable
attorneys’ fees and any legal or other fees or expenses incurred by such party
in connection with any investigation or Proceeding), expenses, judgments, fines,
penalties, charges and amounts paid in settlement (collectively, “Losses”), as
incurred, arising out of or based upon any untrue statement (or alleged untrue
statement) of a material fact contained in any Prospectus, offering circular, or
other document (including any related Registration Statement, notification, or
the like) incident to any such registration, qualification, or compliance, or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation by the Corporation of the Securities Act, the
Exchange Act, any state securities law, or any rule or regulation thereunder
applicable to the Corporation and (without limitation of the preceding portions
of this Section 8(a)) will reimburse each such holder, each of its officers,
directors, partners, members, managers, shareholders, accountants, attorneys,
agents and employees and each Person who controls each such holder and the
officers, directors, partners, members, managers, shareholders, accountants,
attorneys, agents and employees of each such controlling Person, each such
underwriter, and each Person who controls any such underwriter, for any legal
and any other expenses reasonably incurred in connection with investigating and
defending or settling any such claim, loss, damage, liability, or action,
provided that the Corporation will not be liable in any such case to the extent
that any such claim, loss, damage, liability, or expense arises out of or is
based on any untrue statement or omission by such holder or underwriter, but
only to the extent, that such untrue

 

16

--------------------------------------------------------------------------------


 

statement (or alleged untrue statement) or omission (or alleged omission) is
made in such Registration Statement, Prospectus, offering circular, or other
document in reliance upon and in conformity with written information furnished
to the Corporation by such holder for use therein.  It is agreed that the
indemnity agreement contained in this Section 8(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Corporation (which consent
shall not be unreasonably withheld).

 

(b)                                 Indemnification by Holder of Registrable
Securities.  The Corporation may require, as a condition to including any
Registrable Securities in any registration statement filed in accordance with
Section 8 herein, that the Corporation shall have received an undertaking
reasonably satisfactory to it from the prospective seller of such Registrable
Securities to indemnify, to the fullest extent permitted by law, severally and
not jointly with any other holders of Registrable Securities, the Corporation,
its directors and officers and each Person who controls the Corporation (within
the meaning of Section 15 of the Securities Act and Section 20 of the Exchange
Act) and all other prospective sellers, from and against all Losses arising out
of or based on any untrue statement of a material fact contained in any such
Registration Statement, Prospectus, offering circular, or other document, or any
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will (without
limitation of the portions of this Section 8(b)) reimburse the Corporation and
such directors and officers, or control Persons and all other prospective
sellers for any legal or any other expenses reasonably incurred in connection
with investigating or defending any such claim, loss, damage, liability, or
action, in each case to the extent, but only to the extent, that such untrue
statement or omission is made in such Registration Statement, Prospectus,
offering circular, or other document in reliance upon and in conformity with
written information furnished to the Corporation by such holder (or on behalf of
such holder by its applicable Carry Vehicle, which written information is
approved in writing by such holder) for inclusion in such Registration
Statement, Prospectus, offering circular or other document; provided, however,
that the obligations of such holder hereunder shall not apply to amounts paid in
settlement of any such claims, losses, damages, or liabilities (or actions in
respect thereof) if such settlement is effected without the consent of such
holder (which consent shall not be unreasonably withheld); and provided,
further, that the liability of such holder of Registrable Securities shall be
limited to the net proceeds received (directly or indirectly) by such selling
holder or its pro rata portion of the gross amount received by its applicable
Carry Vehicle from the sale of Registrable Securities covered by such
Registration Statement.

 

(c)                                  Conduct of Indemnification Proceedings.  If
any Person shall be entitled to indemnity hereunder (an “Indemnified Party”),
such Indemnified Party shall give prompt notice to the party from which such
indemnity is sought (the “Indemnifying Party”) of any claim or of the
commencement of any Proceeding with respect to which such Indemnified Party
seeks indemnification or contribution pursuant hereto; provided, however, that
the delay or failure to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from any obligation or liability except to the extent that
the Indemnifying Party has been materially prejudiced by such delay or failure. 
The Indemnifying Party shall have the right, exercisable by giving written
notice to an Indemnified Party promptly after the receipt of written notice from
such Indemnified Party of such claim or Proceeding, to, unless in the
Indemnified Party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties

 

17

--------------------------------------------------------------------------------


 

may exist in respect of such claim, assume, at the Indemnifying Party’s expense,
the defense of any such claim or Proceeding, with counsel reasonably
satisfactory to such Indemnified Party; provided, however, that an Indemnified
Party shall have the right to employ separate counsel in any such claim or
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless:
(i) the Indemnifying Party agrees to pay such fees and expenses; or (ii) the
Indemnifying Party fails promptly to assume, or in the event of a conflict of
interest cannot assume, the defense of such claim or Proceeding or fails to
employ counsel reasonably satisfactory to such Indemnified Party; in which case
the Indemnified Party shall have the right to employ counsel and to assume the
defense of such claim or proceeding at the Indemnifying Party’s expense;
provided, further, however, that the Indemnifying Party shall not, in connection
with any one such claim or Proceeding or separate but substantially similar or
related claims or Proceedings in the same jurisdiction, arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one firm of attorneys (together with appropriate local counsel) at any
time for all of the Indemnified Parties, or for fees and expenses that are not
reasonable.  Whether or not such defense is assumed by the Indemnifying Party,
such Indemnifying Party will not be subject to any liability for any settlement
made without its consent (but such consent will not be unreasonably withheld). 
The Indemnifying Party shall not consent to entry of any judgment or enter into
any settlement that does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such claim or litigation for which such Indemnified Party would be
entitled to indemnification hereunder.

 

(d)                                 Contribution.  (i)  If the indemnification
provided for in this Section 8 is unavailable to an Indemnified Party in respect
of any Losses (other than in accordance with its terms), then each applicable
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party, on the one hand, and such Indemnified Party, on
the other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations. 
The relative fault of such Indemnifying Party, on the one hand, and Indemnified
Party, on the other hand, shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been made (or omitted) by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent any such
action, statement or omission.

 

(ii)                                  The parties hereto agree that it would not
be just and equitable if contribution pursuant to this Section 8(d) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in the immediately
preceding paragraph.  Notwithstanding the provisions of this Section 8(d), an
Indemnifying Party that is a selling holder of Registrable Securities shall not
be required to contribute any amount in excess of the amount that such
Indemnifying Party has otherwise been, or would otherwise be, required to pay
pursuant to Section 8(b) by reason of such untrue or alleged untrue statement or
omission or alleged omission.  No Person guilty of fraudulent

 

18

--------------------------------------------------------------------------------


 

misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

(e)                                  Notwithstanding the foregoing, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with the underwritten public
offering are in conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control.

 

Section 9.                                           Rule 144.

 

(a)                                 After an Initial Public Offering, the
Corporation shall (i) file the reports required to be filed by it under the
Securities Act and the Exchange Act in a timely manner, (ii) take such further
action as any holder of Registrable Securities may reasonably request, and
(iii) furnish to each holder of Registrable Securities forthwith upon written
request, (x) a written statement by the Corporation as to its compliance with
the reporting requirements of Rule 144, the Securities Act and the Exchange Act,
(y) a copy of the most recent annual or quarterly report of the Corporation, and
(z) such other reports and documents so filed by the Corporation as such holder
may reasonably request in availing itself of Rule 144, all to the extent
required from time to time to enable such holder to sell Registrable Securities
without registration under the Securities Act within the limitations of the
exemption provided by Rule 144.  Upon the request of any holder of Registrable
Securities, the Corporation shall deliver to such holder a written statement as
to whether it has complied with such requirements.

 

(b)                                 The foregoing provisions of this Section 9
are not intended to modify or otherwise affect any restrictions on transfers of
securities contained in the Partnership Agreement.

 

Section 10.                                    Underwritten Registrations.

 

(a)                                 In the case of any Demand Registration that
is an underwritten offering, and any Shelf Underwritten Offerings, the demanding
investors shall have the right to select the investment banker or investment
bankers and managers to administer the offering, subject to approval by the
Corporation, not to be unreasonably withheld.  The Corporation shall have the
right to select the investment banker or investment bankers and managers to
administer any Piggyback Registration.

 

(b)                                 No Person may participate in any
underwritten registration hereunder unless such Person (i) agrees to sell the
Registrable Securities it desires to have covered by the Demand Registration on
the basis provided in any underwriting arrangements in customary form and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements, provided that such Person shall not be required to
make any representations or warranties other than those related to title and
ownership of such Person’s shares and as to the accuracy and completeness of
statements made in a Registration Statement, Prospectus, offering circular, or
other document in reliance upon and in conformity with written information
furnished to the Corporation or the managing underwriter by such Person or its
applicable Carry Vehicle with respect to such Person for use therein; and
provided further that

 

19

--------------------------------------------------------------------------------


 

any such representation or warranty by any Carry Vehicle shall be deemed made
only with respect to, and any liability arising from any breach of or other
inaccuracy in any such representation or warranty shall be borne solely by, the
Person(s) on whose behalf such Carry Vehicle proposes to sell the Registrable
Securities, and not the Carry Vehicle itself.

 

Section 11.                                    Miscellaneous.

 

(a)                                 Amendments and Waivers.  The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given without the written consent of the
Corporation, the Partnership, WIL and the holders of a majority of the
then-outstanding Registrable Securities; provided that (i) any such
modification, amendment or waiver that by its terms materially and adversely
affects the rights or obligations of any Shareholder in a manner that would
subject such Shareholder to materially adverse different treatment relative to
all other Shareholders, shall also require the prior written consent of such
Shareholder, and (ii) the prior written consent of the holders of at least
seventy-five percent (75%) of the then-outstanding Registrable Securities (in
addition to any approval required pursuant to clause (i) above) shall be
required to amend or alter this Agreement so as to limit the rights of
Shareholders to participate in registrations of Registrable Securities pursuant
to this Agreement.  Notwithstanding the foregoing, a waiver or consent to depart
from the provisions hereof with respect to a matter that relates exclusively to
the rights of holders of Registrable Securities whose securities are being sold
pursuant to a Registration Statement and that does not affect the rights of
other holders of Registrable Securities or materially and adversely affect the
rights or obligations of any such participating holder in a manner that is
prejudicial to such participating holder relative to the other participating
holders may be given by holders of at least a majority of the Registrable
Securities being sold by such holders pursuant to such Registration Statement;
and provided, further, that WIL may, without the consent of any holder of
Registrable Securities or other Shareholder, amend this Agreement to (i) add as
a Shareholder to this Agreement any management level employee of Laureate (or
its subsidiaries) that receives, after the date hereof, Common Stock or options
to acquire Common Stock, (ii) to correct any typographical or similar
ministerial errors, and (iii) to delete or add any provision of this Agreement
required to be so deleted or added by any applicable law.

 

(b)                                 Notices.  Any notice, consent, payment,
demand or communication required or permitted to be given by any provision of
this Agreement shall be in writing and shall be (a) delivered personally to the
Person or to an officer of the Person to whom the same is directed, or (b) sent
by electronic mail, facsimile, overnight courier or registered or certified
mail, return receipt requested, postage prepaid, addressed as follows: if to the
Partnership, to the Partnership at the address set forth below, or to such other
address as the Partnership may from time to time specify by written notice to
the Shareholders; and if to any other recipient, to any other recipient at the
address indicated on the Partnership’s records.  Any such notice shall be deemed
to be delivered, given and received for all purposes as of: (i) the date so
delivered, if delivered personally; (ii) upon receipt, if sent by electronic
mail, facsimile or overnight courier; or (iii) on the date of receipt or refusal
indicated on the return receipt, if sent by registered or certified mail, return
receipt requested, postage and charges prepaid and properly addressed.

 

Partnership:

 

20

--------------------------------------------------------------------------------


 

Wengen Alberta, Limited Partnership

c/o Laureate Education, Inc.

650 S. Exeter Street

Baltimore, Maryland 21202

Attention:  Robert W. Zentz, Esq.
                                                Telecopy:  (410) 843-8544

 

with a copy to:

 

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention:  Gary Horowitz, Esq.

Telecopy:  (212) 455-2502

 

(c)           Successors and Assigns; Additions of New Shareholders; Shareholder
Status.  This Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of the Partnership (including investors in the
Partnership after the Partnership is dissolved and Registrable Securities are
distributed to them who upon distribution shall be deemed a shareholder for
purposes of this Agreement) and the Corporation and subsequent holders of
Registrable Securities acquired, directly or indirectly, from the Shareholders
(including as a result of the dissolution of the Partnership); provided,
however, that such successor or assign (other than an investor in the
Partnership after the Partnership dissolves) shall not be entitled to such
rights unless the successor or assign shall have executed and delivered to the
Corporation and the Partnership an Addendum Agreement substantially in the form
of Exhibit A hereto promptly following the acquisition of such Registrable
Securities, in which event such successor or assign shall be deemed a
Shareholder for purposes of this Agreement.  Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any Person other than
the parties hereto and their respective successors and permitted assigns any
legal or equitable right, remedy or claim under, in or in respect of this
Agreement or any provision herein contained, except that the provisions of
Section 8 hereof shall also inure to the benefit of and be enforceable by the
Indemnified Parties, and the provisions of Section 11(n) hereof shall also inure
to the benefit of and be enforceable by the Preferred Investors.

 

(d)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(e)           Headings.  The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

(f)            Governing Law.  The provisions of this Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York.

 

21

--------------------------------------------------------------------------------


 

(g)           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their best efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.  It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(h)           Entire Agreement.  This Agreement, the Securityholders Agreement,
the Partnership Agreement and the Preferred Investor Registration Rights
Agreement are intended by the parties as a final expression of their agreement
in respect of the subject matter contained herein, and are intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein, with respect to the registration grants
granted by the Corporation with respect to Registrable Securities. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

 

(i)            Securities Held by the Corporation or its Subsidiaries.  Whenever
the consent or approval of holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Corporation
or its subsidiaries shall not be counted in determining whether such consent or
approval was given by the holders of such required percentage.

 

(j)            Specific Performance.  The parties hereto recognize and agree
that money damages may be insufficient to compensate the holders of any
Registrable Securities for breaches by the Corporation of the terms hereof and,
consequently, that the equitable remedy of specific performance of the terms
hereof will be available in the event of any such breach.

 

(k)           Actions by WIL; Actions by the Partnership.  To the extent the
Partnership sells Registrable Securities or other shares of Common Stock at the
direction of the limited partners thereof, the proceeds of such sale shall be
used by the Partnership to redeem interests in the Partnership from such limited
partners.  If the Partnership shall be the holder of Registrable Securities,
each of the Partnership and WIL agrees to take, or cause to be taken, such
actions as are necessary to effectuate the rights of the limited partners with
respect to such Registrable Securities hereunder, including (i) making requests
and elections at the requests of the limited partners of the Partnership in
respect of the Registrable Securities held directly or indirectly by the
Partnership, (ii) providing all notices to the limited partners of the
Partnership in respect of the Registrable Securities held directly or indirectly
by the Partnership that are provided to the Partnership in respect of such
Registrable Securities in order to enable such limited partners to effectuate
the rights provided for herein to holders of Registrable Securities if such
limited partners were the direct holders of the Registrable Securities and
(iii) passing on all rights provided for herein with respect to Registrable
Securities to the limited partners of the Partnership, in each case, solely to
the extent such limited partners of the Partnership would have such rights if
they were the holders of such Registrable Securities.  In the event the
Partnership is

 

22

--------------------------------------------------------------------------------


 

causing such Registrable Securities to be sold on behalf of one or more than one
limited partner of the Partnership and the amount of such Registrable Securities
to be sold is the subject of any required cutback as provided herein, the
cutback shall be calculated based on the amount of the Registrable Securities
allocable to each such limited partner of the Partnership so selling or causing
to be sold Registrable Securities (as if such limited partner was selling such
securities directly as provided hereunder).

 

(l)            Term.  This Agreement shall terminate with respect to a
Shareholder at the earlier of (i) the date on which such Shareholder ceases to
own (or deemed to own as provided in this Agreement) Registrable Securities and
(ii) the date on which such Shareholder ceases to own (or is deemed to own as
provided in this Agreement) at least one percent (1%) of the outstanding Common
Stock at such time of written notice of such Shareholder’s termination of this
Agreement with respect to such Shareholder; provided, that the provisions of
Sections 7 and 8 with respect to such Shareholder shall survive any such
termination; and, provided, further, that for the avoidance of doubt, any
underwriter lock-up that a Shareholder has executed prior to a Shareholder’s
termination in accordance with this clause shall remain in effect in accordance
with its terms.

 

(m)          Consent to Jurisdiction.  Each party (i) irrevocably and
unconditionally consents and submits to the personal jurisdiction of the state
and federal courts of the United States of America located in the State of New
York solely for the purposes of any suit, action or other proceeding between any
of the parties hereto arising out of this Agreement, (ii) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from such court, (iii) waives any claim of improper venue or
any claim that the courts of the State of New York are an inconvenient forum for
any action, suit or proceeding between any of the parties hereto arising out of
this Agreement, (iv) agrees that it will not bring any action relating to this
Agreement in any court other than such New York courts and (v) to the fullest
extent permitted by law, consents to service being made through the notice
procedures set forth in Section 11(b) of this Agreement.

 

EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

(n)           Precedence of Preferred Investor Registration Rights Agreement. 
Notwithstanding anything in this Agreement to the contrary, to the extent any
Investor or Securityholder has rights with respect to any Laureate Registrable
Securities that (x) are inconsistent with the terms of the Preferred Investor
Registration Rights Agreement (including any rights granted to any parties
thereunder) or (y) would breach or limit the ability of the Preferred Investors
to exercise the rights of the Preferred Investors under the Preferred Investor
Registration Rights Agreement then, in either case, to the extent necessary
either to enforce the terms of the Preferred Investor Registration Rights
Agreement or for any Preferred Investor to fully exercise its rights under the
Preferred Investor Registration Rights Agreement, the Shareholders shall not be
entitled to enforce such rights against the Partnership, Laureate or any

 

23

--------------------------------------------------------------------------------


 

other Person, as the case may be. The Preferred Investors shall be third party
beneficiaries for the purposes of this Section 11(n) and shall have the right to
enforce the provisions hereof. This Section 11(n) shall not be amended,
modified, supplemented or terminated, and compliance with this
Section 11(n) shall not be waived or released, in each case, without the prior
written consent of the Super Majority Requisite Holders (as defined in the
Laureate Certificate of Designations, determined pursuant to
Section 9(a)(2) thereof).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOLLOW]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

 

THE PARTNERSHIP:

 

 

 

WENGEN ALBERTA, LIMITED PARTNERSHIP

 

 

 

 

 

 

By:

/s/ Brian F. Carroll

 

 

Name:

Brian F. Carroll

 

 

Title:

Director

 

 

 

 

 

THE GENERAL PARTNER:

 

 

 

WENGEN INVESTMENTS LIMITED

 

 

 

 

 

 

By:

/s/ Brian F. Carroll

 

 

Name:

Brian F. Carroll

 

 

Title:

Director

 

 

 

 

 

THE CORPORATION:

 

 

 

LAUREATE EDUCATION, INC.

 

 

 

 

 

 

By:

/s/ Eilif Serck-Hanssen

 

 

Name:

Eilif Serck-Hanssen

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Amended and Restated Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

THE SHAREHOLDERS:

 

 

 

STERLING CAPITAL PARTNERS II, L.P.

 

 

 

 

By:

SC Partners II, L.P., its general partner

 

 

 

 

By:

Sterling Capital Partners II, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Steven M. Taslitz

 

 

Name:

Steven M. Taslitz

 

 

Title:

Senior Managing Director

 

 

 

 

 

 

STERLING CAPITAL PARTNERS III, L.P.

 

 

 

 

By:

SC Partners III, L.P., its general partner

 

 

 

 

By:

Sterling Capital Partners III, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Steven M. Taslitz

 

 

Name:

Steven M. Taslitz

 

 

Title:

Senior Managing Director

 

[Amended and Restated Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

ILM INVESTMENTS LIMITED
PARTNERSHIP

 

 

 

 

By:

SP-L Management, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ James L. Chiappetta

 

 

Name:

James L. Chiappetta

 

 

Title:

Authorized Representative of the General Partner

 

 

 

LAUREATE CO-INVESTORS I, LIMITED
PARTNERSHIP

 

 

 

 

By:

SP-L Management I, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ James L. Chiappetta

 

 

Name:

James L. Chiappetta

 

 

Title:

Authorized Representative of the General Partner

 

 

 

LAUREATE CO-INVESTORS II, LIMITED
PARTNERSHIP

 

 

 

 

 

By:

SP-L Management II, LLC, its general partner

 

 

 

 

By:

/s/ James L. Chiappetta

 

 

Name:

James L. Chiappetta

 

 

Title:

Authorized Representative of the General Partner

 

 

 

LAUREATE CO-INVESTORS III, LIMITED
PARTNERSHIP

 

 

 

By:

SP-L Management II, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ James L. Chiappetta

 

 

Name:

James L. Chiappetta

 

 

Title:

Authorized Representative of the General Partner

 

[Amended and Restated Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

LAUREATE CO-INVESTORS IV, LIMITED PARTNERSHIP

 

 

 

 

By:

SP-L Management I, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ James L. Chiappetta

 

 

Name:

James L. Chiappetta

 

 

Title:

Authorized Representative of the General

 

 

 

Partner

 

 

 

 

LAUREATE CO-INVESTORS V, LIMITED PARTNERSHIP

 

 

 

 

By:

SP-L Management I, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ James L. Chiappetta

 

 

Name:

James L. Chiappetta

 

 

Title:

Authorized Representative of the General

 

 

 

Partner

 

 

 

 

STERLING LAUREATE, L.P.

 

 

 

 

By:

SP-L Management III, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ James L. Chiappetta

 

 

Name:

James L. Chiappetta

 

 

Title:

Authorized Representative of the General

 

 

 

Partner

 

 

 

 

STERLING LAUREATE EXECUTIVES FUND, L.P.

 

 

 

 

By:

SP-L Management IV, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ James L. Chiappetta

 

 

Name:

James L. Chiappetta

 

 

Title:

Authorized Representative of the General

 

 

 

Partner

 

[Amended and Restated Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

STERLING LAUREATE ROLLOVER, L.P.

 

 

 

 

By:

SP-L Management V, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ James L. Chiappetta

 

 

Name:

James L. Chiappetta

 

 

Title:

Authorized Representative of the General

 

 

 

Partner

 

[Amended and Restated Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

KKR 2006 FUND (OVERSEAS), LIMITED PARTNERSHIP

 

 

 

 

By:

KKR Associates 2006 (Overseas), Limited Partnership, its General Partner

 

 

 

 

By:

KKR 2006 Limited, its General Partner

 

 

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name:

William J. Janetschek

 

 

Title:

Director

 

 

 

 

 

 

 

KKR PARTNERS II (INTERNATIONAL), L.P.

 

 

 

 

By:

KKR PI-II GP Limited, its General Partner

 

 

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name:

William J. Janetschek

 

 

Title:

Director

 

[Amended and Restated Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

2007 CO-INVESTMENT PORTFOLIO, L.P.

 

 

 

 

By:

StepStone Co-Investment Funds GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Jason Ment

 

 

Name:

Jason Ment

 

 

Title:

Partner and General Counsel

 

 

 

 

STEPSTONE CAPITAL PARTNERS II CAYMAN HOLDINGS, L.P.

 

 

 

 

By:

StepStone Co-Investment Funds GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Jason Ment

 

 

Name:

Jason Ment

 

 

Title:

Partner and General Counsel

 

 

 

 

STEPSTONE CAPITAL PARTNERS II ONSHORE, L.P.

 

 

 

 

By:

StepStone Co-Investment Funds GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Jason Ment

 

 

Name:

Jason Ment

 

 

Title:

Partner and General Counsel

 

[Amended and Restated Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

POINT72 CAPITAL, L.P.

 

 

 

By:

Point72 Asset Management, L.P.

 

 

 

By: Point72 Capital Advisors, Inc., its general partner

 

 

 

 

 

By:

/s/ Kevin J. O’Connor

 

 

Name:

Kevin J. O’Connor

 

 

Title:

Authorized Signatory

 

 

 

 

 

CPV HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Kevin J. O’Connor

 

 

Name:

Kevin J. O’Connor

 

 

Title:

Authorized Signatory

 

 

 

 

 

POINT72 CAPITAL INTERNATIONAL, LTD.

 

 

 

By:

Point72 Asset Management, L.P.

 

 

 

By: Point72 Capital Advisors, Inc., its general partner

 

 

 

 

 

By:

/s/ Kevin J. O’Connor

 

 

Name:

Kevin J. O’Connor

 

 

Title:

Authorized Signatory

 

 

 

 

 

POINT72 GDF, LTD.

 

 

 

By:

Point72 Asset Management, L.P.

 

 

 

By: Point72 Capital Advisors, Inc., its general partner

 

 

 

 

 

By:

/s/ Kevin J. O’Connor

 

 

Name:

Kevin J. O’Connor

 

 

Title:

Authorized Signatory

 

[Amended and Restated Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

BREGAL EUROPE CO-INVESTMENT LIMITED PARTNERSHIP

 

 

 

By:

Bregal General Partner Jersey Limited, its general partner

 

 

 

 

 

 

 

By:  

/s/ Paul Bradshaw

 

 

Name:

Paul Bradshaw

 

 

Title:

Director

 

 

 

 

 

 

 

By:  

/s/ John Hammill

 

 

Name:

John Hammill

 

 

Title:

Director

 

[Amended and Restated Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

CAISSE DE DÉPÔT ET PLACEMENT DU QUÉBEC

 

 

 

 

 

By:  

/s/ François Boudreault

 

 

Name:

François Boudreault

 

 

Title:

Principal, Investments

 

 

 

Private Equity

 

 

 

 

 

By:  

/s/ Michael Netti-Scala

 

 

Name:

Michael Netti-Scala

 

 

Title:

Director, Investments

 

 

 

Private Equity

 

[Amended and Restated Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

MAKENA CAPITAL HOLDINGS M, L.P.

 

 

 

 

 

By:

/s/ William McGrath

 

 

Name: William McGrath

 

 

Title: Managing Member

 

[Amended and Restated Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

DOUGLAS L. BECKER

 

 

 

 

 

/s/ Douglas L. Becker

 

 

 

STEVEN M. TASLITZ

 

 

 

 

 

/s/ Steven M. Taslitz

 

 

 

KJT 2013 GIFT TRUST U/A/D 1/31/13

 

 

 

 

 

By:

/s/ Steven M. Taslitz

 

 

Name: Steven M. Taslitz

 

 

Title: Trustee

 

[Amended and Restated Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

SP-L FOUNDERS, LLC

 

 

 

 

 

By:

/s/ Steven M. Taslitz

 

 

Name: Steven M. Taslitz

 

 

Title: Member

 

 

 

SP-L AFFILIATE, LLC

 

 

 

 

 

By:

/s/ Steven M. Taslitz

 

 

Name: Steven M. Taslitz

 

 

Title: Member

 

[Amended and Restated Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

INTERNATIONAL FINANCE CORPORATION

 

 

 

 

 

By:

/s/ Sabine Schlorke

 

 

Name: Sabine Schlorke

 

 

Title: Manager

 

 

 

IFC AFRICAN, LATIN AMERICAN AND
CARIBBEAN FUND, LP

 

 

 

By: IFC Asset Management Company, LLC, its manager

 

 

 

 

 

By:

/s/ Ruth Horowitz

 

 

Name: Ruth Horowitz

 

 

Title: Authorized Signatory

 

[Amended and Restated Registration Rights Agreement]

 

--------------------------------------------------------------------------------